EXPLANATORY COMMENT - 2016

       Act 102 of 2016 (the Act) amended the Divorce Code by reducing the separation
period required by § 3301(d) from two years to one year for parties separating after the
Act’s effective date: December 5, 2016. The Act provides that the one-year separation
period is only applicable to married persons separating after the effective date of the
Act. However, the current two-year separation period remains applicable to married
persons that separated prior to the effective date of the Act. As such, the current forms
could not be amended merely by substituting one-year for two-year on the affidavit and
counter-affidavit in Pa.R.C.P. No. 1920.72(d) and (e)(2), respectively. Instead, the
current forms have been amended to delineate when the parties separated vis-à-vis the
Act’s effective date. Therefore, a party alleging a date of separation prior to December
5, 2016, should proceed under a two-year separation period. A party alleging a date of
separation on or after December 5, 2016 should proceed under a one-year separation
period.